BIJUR, J.
The testimony in this case is so vague and confused as to be almost unintelligible. It seems to show that defendants once sold goods to plaintiff during a number of years; that plaintiff claims to have returned some of these goods to defendants, and now seeks to hold them in respect of the goods returned as for “goods sold and delivered.” There is some evidence that a- man by the name of Safir had some conversation with one of the defendants about returning goods, and that this particular defendant said he might do so. Safir’s authority to act for the plaintiff is probably intended to be indicated by the statement that he was one of the managers of her store. But, apart from the vagueness of this supposed arrangement, there was no consideration for defendants’ promise. It is not just to predicate a - recovery upon," or to assume that a cause of action can be proved by, evidence of the uncertain and unintelligible character disclosed in this record. Alpern v. Hirsch, 56 Misc. Rep. 457, 107 N. Y. Supp. 8.
Judgment reversed, and new trial granted, with costs to appellants to abide the event. All concur.